Case:17-20831-MER Doc#:145 Filed:02/29/20               Entered:02/29/20 20:30:45 Page1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO
 In re:
 DANIEL RICHARD DOLL                                 Chapter 13
                                                     Case No.: 17-20831 MER
 Debtor.


                DEBTOR’S RESPONSE TO ORDER OF FEBRUARY 7, 2020


        COMES NOW Debtor, Daniel Richard Doll, by and through his counsel Stephen Berken,
 and hereby responds to the Court’s Order of February 7, 2020 and represents as follows:

     1. Debtor filed for relief under Chapter 13 on November 28, 2017.
     2. Debtor filed a proposed plan on March 20, 2019 (doc. #69). An evidentiary hearing was
        conducted on August 29, 2019. On February 7, 2020, this court entered an order denying
        confirmation. The court found that, in addition to the payments set forth in the March 20,
        2019 plan of $1,150 per month, Debtor has an additional $1,881 per month of disposable
        income.
     3. Per the Order of February 7, 2020 (doc. #141), Debtor is to file an Amended Plan by
        March 2, 2020 in conformity with the Order of February 7, 2020.
     4. Having reviewed his circumstances, including present wages and expenses, and costs of
        caring for his two dependent children, Debtor cannot feasibly, and in good faith, propose
        a plan calling for payments of $3,031 per month.

    WHEREFORE, Debtor will not be filing a plan on or before March 2, 2020, nor prosecute
 another plan in this Chapter 13 proceeding.


 Dated: February 28, 2020                            By: /s/Stephen Berken
                                                     Stephen Berken #14926
                                                     BERKEN CLOYES PC
                                                     1159 Delaware St.
                                                     Denver, CO 80204
                                                     (303) 623-4357
                                                     stephenberkenlaw@gmail.com




                                                 1
Case:17-20831-MER Doc#:145 Filed:02/29/20               Entered:02/29/20 20:30:45 Page2 of 2




                                 CERTIFICATE OF SERVICE
                 The undersigned certifies that on February 29, 2020, I served by the CM/ECF
 system, or via pre-paid first-class mail and/or other acceptable means, a copy of the foregoing
 DEBTOR’S RESPONSE TO ORDER OF FEBRUARY 28, 2020 on all parties against whom
 relief is sought and those otherwise entitled to service, pursuant to the FED.R.BANKR.P. and these
 L.B.R., at the following addresses:


 Daniel Doll
 344 Columbine Dr
 Rifle, CO 81650-9353
 Chapter 13 Trustee
 Adam M. Goodman
 P.O. Box 1169
 Denver, CO 80201-1169
 Charles H. Willman
 811 Blake Ave
 Glenwood Springs, CO 81601-3423
 Janeway Law Firm
 9800 S Meridian Blvd Ste 400
 Englewood, CO 80112
 Barrett Frappier & Weisserman, LLP
 4004 Belt Line Rd Ste. 100
 Addison, TX 75001
 Cavalry SPV I, LLC
 Bass & Associates, P.C.
 3936 E. Ft. Lowell Road, Suite #200
 Tucson, AZ 85712
 Diana A. Ray
 811 Blake Ave
 Glenwood Springs, CO 81621

                                              By:    /s/ Sean Cloyes




                                                 2
